To issue an order vacating a levy, in a case where a stay of proceedings for twenty days had been obtained, but six weeks after that time had expired a writ of error was taken out and a bond filed, and in the meantime, a levy had been made under an execution issued nineteen days after the stay had been entered, but which was not delivered to the sheriff until after the lapse of the twenty days.
Denied March 11, 1896, with costs, on the ground that the bond filed was not retrospective, and the execution could not be regarded as issued until placed in the sheriff’s hands.